DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the rejection of claims 3, 5 – 7, 10, 12 - 20 under 35 U.S.C. 112(b), applicant argues (see pages 7-8 of applicant's remarks filed Aug 7, 2022) the claims have been amended to address the issues. Applicant’s remarks have been fully considered. Accordingly, the rejections of claims 3, 5 – 7, 10, 12 - 19 are withdrawn. However, the currently presented claim 20, line 2, recites the limitation “of the additional command”. The limitation lacks proper antecedent basis since an additional command has not been previously established and it is unclear whether the limitation refers to the “a command” recited in claim 15 or is referring to some other command, thus the metes and bounds of the claim are not clear as to what command can be one of defined types. See below rejection.
Regarding claims 1 – 4, 8 - 11 and 15 - 18 rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Bowling (U.S. Patent Application Publication 2018/0181366), applicant argues (see pages 8-10 of applicant's remarks) the independent claims as amended are not anticipated by Bowling. Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. (see below rejections).
Regarding claims 5 - 7, 12 – 14, 19, 20 applicant presents arguments similar to those above for the independent claims (see page 10 of applicant’s remarks), Examiner directs applicant to the above response regarding the independent claims. See below rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “of the additional command” in line 2. The limitation lacks proper antecedent basis since an additional command has not been previously established and it is unclear whether the limitation refers to the “a command” recited in claim 15 or is referring to some other command, thus the metes and bounds of the claim are not clear as to what command can be one of defined types. Examiner presumes applicant intended the limitation to be “of an additional command”, and is interpreted as such. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3, 8 – 10, 15 - 17 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Condit et al. (U.S. Patent Application Publication 2012/0245718) hereinafter Condit.

Regarding Claim 8, Condit discloses:
A system (para 0039: audio processing system 400) comprising
a control device configured to (para 0039, 0030, 0018-20: the host [control device] configured by application 430 and APIs 465 running on the host to perform the functions):
identify whether a command received by the control device will be locally processed by the control device (para 0041: the application 430 of the host decides whether the audio processing to be performed [identify whether a command received by the control device] on an audio stream, based on the audio processing to be performed or characteristics of the audio stream, is slated to undergo a greater amount of audio processing, or is to undergo simpler audio processing to be handled by the host audio engine 410 of the host [will be locally processed by the control device].),
determine that an audio stream is associated with the command (para 0041: the application 430 of the host decides whether the audio processing to be performed on an audio stream, based on the audio processing to be performed or characteristics of the audio stream, is slated to undergo a greater amount of audio processing, or is to undergo simpler audio processing to be handled by the host audio engine 410 of the host.), and
in response to an identification that the command will not be locally processed, forward the audio stream to a server (para 0039-41, 0027-28, 0031: the application 430 of the host decides whether the audio processing to be performed on an audio stream, based on the audio processing to be performed or characteristics of the audio stream, is slated to undergo a greater amount of audio processing or audio processing that is computationally expensive [identification that the command will not be locally processed] are routed to the off-host audio engine 420 [server] for off-host audio processing, the off-host audio processing provided by an external computer device which includes being provided by a cloud-based service hosting the audio processing, implicitly teaching a server implementing the off-host processing.), wherein the server is configured to:
generate a processed audio stream and to forward the processed audio stream (para 0039, 0042: the off-host audio engine 420 processes the audio stream [generate a processed audio stream] which is then delivered [forward the processed audio stream] from the off-host audio engine 420), and
forward the processed audio stream to a termination device (para 0039, 0042, 0004: the off-host audio engine 420 processes the audio stream [generate a processed audio stream] which is then delivered [forward the processed audio stream] from the off-host audio engine 420 to an endpoint 455 [termination device], such as a set of speakers).

Regarding Claim 9, in addition to the elements stated above regarding claim 8, Condit further discloses:
wherein the control device is further configured to:
receive a notification that the audio stream was processed by the server and forwarded to a termination device (para 0039, 0042: the audio stream processed by the off-host audio engine 420 and delivered to the endpoint is also received by the application 430 of the host as a reference stream which is an indication [receive a notification] of that processed audio stream which was delivered from the off-host audio engine 420 to the endpoint).

Regarding Claim 10, in addition to the elements stated above regarding claim 8, Condit further discloses:
wherein the control device is further configured to:
filter the audio stream (para 0041: the decision of the application 430 of the host causes the audio stream to have an audio effect applied [filter] to it); and
transmit the filtered audio stream to a loudspeaker identified by the control device (para 0039, 0041, 0004: under control of the application 430 of the host the audio stream with the audio effect applied [filter] to it and is caused to be delivered to the endpoint, such as the set of speakers, implicitly teaching identification by the application 430 of the host in order for delivery to a specific endpoint).

Claim 1 is rejected under the same grounds stated above for Claim 8.

Claim 2 is rejected under the same grounds stated above for Claim 9.

Claim 3 is rejected under the same grounds stated above for Claim 10.

Claim 15 is rejected under the same grounds stated above for Claim 8. Condit (para 0030, 0018-20) discloses the computer readable storage medium storing instructions executed by the processor of the host.

Claim 16 is rejected under the same grounds stated above for Claim 9.

Claim 17 is rejected under the same grounds stated above for Claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11, 18 rejected under 35 U.S.C. 103 as being unpatentable over Condit in view of Wilssens (U.S. Patent Application Publication 2021/0014294).

Regarding Claim 11, in addition to the elements stated above regarding claim 8, Condit does not explicitly disclose:
wherein the control device is further configured to:
forward a control device configuration to the server;
store the control device configuration in memory.
However, in a related embodiment (i.e. sending device configuration to a server) Wilssens teaches in paragraphs 0034-36 sending a set of client device audio parameters to a server, the device audio parameters defining the characteristics of the client device configuration, such as the characteristics of the sound output device coupled to the client device. Wilssens further teaches in paragraphs 0038-41, the client device audio parameters received by the server are utilized by the server to determine audio tuning parameters to be applied, utilizing the set of client device audio parameters by the server to determine the necessary audio tuning parameters implicitly teaches storing in memory the information about the client device audio parameters at least temporarily since the subsequent process to determine audio tuning parameters must be able to access the information about the client device audio parameters that was sent to the server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Wilssens to the system of Condit to allow the host to send its configuration to the off-host audio engine 420 for storage and subsequent utilization by the off-host audio engine 420, thus providing an enhanced server-side audio processing by allowing the server to determine the parameters for audio processing to be applied by taking into consideration the characteristics of the client device that will be used to render the processed audio (Wilssens para 0038).

Claim 4 is rejected under the same grounds stated above for Claim 11.

Claim 18 is rejected under the same grounds stated above for Claim 11.

Claims 5 – 7, 12 – 14, 19 - 20 rejected under 35 U.S.C. 103 as being unpatentable over Condit in view of Hampiholi et al. (U.S. Patent Application Publication 2016/0077789) hereinafter Hampiholi.

Regarding Claim 12, in addition to the elements stated above regarding claim 8, Condit does not explicitly disclose:
wherein the control device is further configured to:
determine an additional command received will be processed by the control device based on a type of the command.
However, in a related embodiment (i.e. additional command locally processed by a control device) Hampiholi teaches in paragraphs 0026-27, 0061, figs. 4 and 1, computing device 410 [control device], for which a request [command] to receive an audio stream, originating from a source, that required due to the request, to be processed by a server, determines a subsequent user selection [additional command received] will be processed by the computing device 410 based on the user selection being a request [additional command] to effect a sound process to adjust a property of the sound, such as volume according to a frequency band, on the processed audio data stream 114 that has already been received, in other words a request [command] specifically for causing further processing of an already processed and received audio data stream [based on the command type]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hampiholi to the system of Condit to allow the host to receive an additional command, such as a request to apply by the host an audio process effect, utilizing the host audio engine, on the audio data stream that has already been received, thus providing an enhanced listening experience for the user by allowing the means to locally adjust the sound as desired.

Claim 13 is rejected under the same grounds stated above for Claim 12.

Regarding Claim 14, in addition to the elements stated above regarding claim 13, the combination further discloses:
wherein the type of the command is a digital filtering procedure to perform to the audio stream (Hampiholi para 0061: the request [additional command] to effect a sound process to adjust a property of the sound is performed on the received audio data stream and is performed by a digital signal processor performing the adjusting of volume according to a frequency band [filtering procedure], being a digital procedure is implicitly taught since the digital signal processor performs the adjusting of volume according to a frequency band).

Claim 5 is rejected under the same grounds stated above for Claim 12.

Claim 6 is rejected under the same grounds stated above for Claim 12.

Claim 7 is rejected under the same grounds stated above for Claim 14.

Claim 19 is rejected under the same grounds stated above for Claim 12.

Claim 20 is rejected under the same grounds stated above for Claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653          

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653